Citation Nr: 0027873	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  97-24 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to May 
1969.  The veteran died on June [redacted], 1995.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision by the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to service 
connection for the cause of the veteran's death.  The Board 
remanded the case in March 1999 for further development.  It 
should be noted that the issue of entitlement to Chapter 35 
Dependents' Educational Assistance benefits was also 
developed and certified for appellate review; however, there 
is no indication in the record that the appellant was seeking 
such benefits.  Accordingly, that issue will not be 
considered at this time.


FINDINGS OF FACT

1.  The veteran served in Vietnam.  

2.  The veteran died on June [redacted], 1995.  The death certificate 
lists the cause of death as metastatic pancreatic cancer. 

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death.  Competent medical evidence which 
links pancreatic cancer to service or to inservice exposure 
to herbicides has not been submitted.

5.  The appellant's claim for service connection for the 
cause of the veteran's death is not plausible.

CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During his lifetime, the veteran had no service-connected 
disabilities.  The veteran's service medical records are 
negative for any pancreatic condition.  

In September 1994, the veteran was diagnosed with 
adenocarcinoma metastatic to the liver, believed to be 
secondary to pancreatic cancer.  In October 1994, metastatic 
pancreatic cancer was diagnosed.  The veteran died on June 
[redacted], 1995.  According to the death certificate, the cause of 
the veteran's death was metastatic pancreatic cancer.  No 
autopsy was performed.

The appellant, the veteran's widow, claims that the 
pancreatic cancer, which caused the veteran's death, was 
caused by herbicide exposure when the veteran served in 
Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Where the veteran 
served continuously for 90 days or more during a period of 
war or during peacetime service after December 31, 1946, and 
a malignant tumor, such as pancreatic cancer, becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312(a) (1999).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death, or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

The threshold question in this case is whether the appellant 
has met her initial burden of submitting evidence to show 
that her claim, for service connection for the cause of the 
veteran's death, is well grounded, meaning plausible.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The threshold established for assessing whether a 
claim is well grounded has long been understood to be 
uniquely low.  Hensley v. West, 212 F.3d 1255 (Fed. Cir. 
2000).  If she has not done so, there is no VA duty to assist 
her in developing the claim, and the claim must be denied.  
Id. 

For a claim to be well grounded, it must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  When, as in the present case, the 
determinative issue involves questions of medical diagnosis 
and causation, competent medical evidence is required to make 
the claim well grounded; lay opinions by the appellant on 
such matters are not competent evidence and do not serve to 
make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  For a claim of service connection for the 
cause of the veteran's death to be well grounded, there must 
be competent medical evidence that an established service- 
connected disorder caused or contributed to death, or medical 
evidence that the conditions involved in death are linked to 
service or to an established service-connected condition.  
Ruiz v. Gober, 10 Vet. App. 352 (1997); Johnson v. Brown, 
8 Vet. App. 423 (1995).

The Board notes that the veteran served in Vietnam.  A 
veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to a herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to a herbicide agent during active military 
service, the following diseases are service-connected, if 
manifest to a compensable degree within specified periods, 
even if there is no record of such disease during service: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

Pancreatic cancer is not one of the Agent Orange diseases 
subject to presumptive service connection.  In fact, the 
Secretary of the VA has determined, under the authority 
granted by the Agent Orange Act of 1991, Pub. L. 102-4, 105 
Stat. 11, based on reports from the National Academy of 
Sciences and other medical and scientific studies, that a 
presumption of service connection does not apply to 
circulatory disorders.  Based on the medical and scientific 
information, the VA Secretary concluded that credible 
evidence against an association between circulatory disorders 
and herbicide exposure outweighs the credible evidence for 
such an association, and that a positive association does not 
exist.  See Notices, 61 Fed. Reg. 41442, 41448 (1996).

As noted, pancreatic conditions are not diseases subject to 
presumptive service connection under provisions related to 
Agent Orange.  Thus, for the claim to be well grounded, there 
would have to be competent medical evidence to otherwise 
demonstrate an etiological relationship between the veteran's 
service and the cause of his death.  No such competent 
medical evidence of causality has been submitted.  The death 
certificate does not link the reported cause of death with 
service, as required for a well-grounded claim for service 
connection for the cause of death.  Ruiz, supra; Darby v. 
Brown, 10 Vet. App. 243 (1997); Johnson, supra.  Statements 
by the appellant, to the effect that the veteran had 
pancreatic cancer due to Agent Orange exposure, do not 
constitute competent medical evidence of causality, since, as 
a layman, she has no competence to give a medical opinion on 
diagnosis or etiology of a disorder.  LeShore v. Brown, 8 
Vet. App. 406 (1995); Dean v. Brown, 8 Vet. App. 449 (1995).

Inasmuch as statutory and regulatory provisions regarding 
service connection for disabilities due to herbicides 
exposure do not operate to exclude the traditional (direct 
incurrence) approach, service connection may be established 
based on medical evidence of a current disease etiologically 
related to events, including herbicide exposure, in service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303; See Combee v. Brown, 
34 F.3d 1039, 1043- 45 (Fed. Cir. 1994).  The Combee analysis 
includes the traditional approach to service-connection 
claims, i.e., adjudicating the issue of causation in service 
on a direct basis.  For the reasons articulated above, the 
Board concludes that the appellant's pancreatic cancer is not 
attributable to in-service herbicide exposure or other 
incident of service.  The record in this case does not 
support a finding of incurrence or aggravation of pancreatic 
cancer in service, within one year of separation from 
service, or on a delayed basis due to any exposure to 
herbicides.  The appellant, being a layperson, has no 
competence to give a medical opinion on the cause of the 
veteran's death.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore, the Board finds that since the appellant has only 
submitted her unsubstantiated opinion and not any competent 
medical evidence to warrant a conclusion that service 
connection is warranted for the cause of the veteran's death, 
she has not submitted evidence that would justify a belief by 
a fair and impartial individual that his claim is well 
grounded.  Thus, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a), and her claim as a matter of law 
is not well grounded.  See Ruiz, Darby, Grottveit; Tirpak, 
supra.  


ORDER

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded and 
is therefore denied.



		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals



 

